Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 1 of 13




        EXHIBIT “A”
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 2 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 3 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 4 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 5 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 6 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 7 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 8 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 9 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 10 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 11 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 12 of 13
Case 20-50069-btb   Doc 56-1   Entered 12/23/20 16:18:08   Page 13 of 13
